Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 04/02/2019. Claims 1-4, 6-10, 12-14, 16 and 18-24 are currently pending. Claims 5, 11, 15 and 17 are canceled and claims 22-24 are added new per applicant’s request.
Priority
Current application, US Application No. 16/338,735, filed 04/02/2019 is a national stage entry of PCT/US2016/061123, International Filing Date: 11/09/2016.

Claim Objections
	Claims 1 and 22 are objected to because of the following informalities:  As per claims 1 and 22, the limitation “the sound energy supplying information of the multiple strings of pip, completion hardware, and/or materials”  in “segregating frequencies of the sound energy supplying information of the multiple strings of pip, completion hardware, and/or materials in-between of the structure being sampled by distance and/or frequencies;” should be replaced with “the sound energy which represents (or representing) information of the multiple strings of pip, completion hardware, and/or materials” or with an appropriate phrase for clarity.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 1-4, 6-10, 12-14, 16 and 18-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claims 1, 12 and 22, the term “arranged relative” in “the array of acoustic receivers arranged relative to a structure of multiple strings of pipe in a wellbore” is a relative term which renders the claim indefinite. The term “arranged relative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specification states “an array of acoustic receivers 310 positioned within a multi-string structure 305 of pipes in a wellbore 303 in a formation 302” [0018, Fig. 3]. The multi-string of pipes can be realized by a set of concentric pipes or others [0010]. It is not clear whether every string of every pipe includes an array of acoustic receivers or only one selected string in multiple strings of one selected pipe out of multiple pipes or somewhere outside of strings/pipes. It is not clear one pipe includes multiple strings or a pipe is equivalent to a string. If only one string of a selected pipe carries an array of receivers, it is not clear which location it is situated (is it located in the center among strings of pipes or located in a specific location?). For the sake of examination, it is interpreted that an array of receivers is located at the center of concentric pipes.
As per claims 2-4, 6-10, 13-14, 16, 18-21 and 23-24, claims are also rejected under 35 USC 112(b) because base claims 1, 12 and 22 are rejected under 35 USC 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-10, 12-14, 16 and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A processor implemented method comprising: (1.A)
monitoring sound energy received in an array of acoustic receivers, the array of acoustic receivers arranged relative to a structure of multiple strings of pipe in a wellbore; (1.B)
segregating frequencies of the sound energy supplying information of the multiple strings of pip, completion hardware, and/or materials in-between of the structure being sampled by distance and/or frequencies; (1.C)
conducting coherent signal processing of the sound energy with respect to location; (1.D)
and deriving a bond map of the structure and regions around the multiple strings of pipe from completion of the coherent signal processing. (1.E)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (1.C) and (1.D) are treated by the Examiner as belonging to Mental Process grouping or Mathematical Concept grouping or the combination of both groupings as the limitations/steps involves See specification: segregation [0027], coherent signal processing [0016, 0031] and the definition of coherency in Wikipedia: In signal processing, the coherence is a statistic that can be used to examine the relation between two signals or data sets. It is commonly used to estimate the power transfer between input and output of a linear system [https://en.wikipedia.org/wiki/Coherence_(signal_processing)]) while the limitation/step (1.E) is treated as belonging to Organizing Human Activity or the combination of Mental processing and Organizing Human Activity as the limitation represents business activity motivated by profit saving.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A processor implemented method”, “monitoring sound energy received in an array of acoustic receivers” and “the array of acoustic receivers arranged relative to a structure of multiple strings of pipe in a wellbore”;
In Claim 3: “exciting pipe harmonics of the structure using an acoustic transmitter”;
In Claim 7: “activating one or more acoustic transmitters with different frequencies”;
In Claim 8: “monitoring sound energy received in an optical fiber sensor arranged as a distributed acoustic sensor”;
In Claim 10: “imaging the bond map on a display”;
In Claim 12: “A system”, “a processor”;
In Claim 16: “A linear array of hydrophones”;
In Claim 22: “A machine-readable storage medium having instructions stored thereon, which, when executed by a processor, cause the processor to perform operations”;
As per claim 1, the additional element in the preamble “A processor implemented method” is not qualified for a meaningful limitation and it only links the use of the judicial exception to a particular operation or field of use. The limitation/step “monitoring sound energy received in an array of acoustic receivers” represents a standard data collection step using an array of an acoustic arrays in the art and only adds insignificant extra solution activity to the judicial exception. The limitation/element “the array of acoustic receivers arranged relative to a structure of multiple strings of pipe in a wellbore” represents a standard arrangement of data collection sensors in the art and they are not particular.
As per claim 3, the limitation/step “exciting pipe harmonics of the structure using an acoustic transmitter” represents a signal transmission step as part of standard data collection step in the art and it only adds insignificant extra solution activity to the judicial exception.
As per claim 7, the limitation/step “activating one or more acoustic transmitters with different frequencies” represents a signal transmission step as part of standard 
As per claim 8, the limitation/step “monitoring sound energy received in an optical fiber sensor arranged as a distributed acoustic sensor” represents a standard data collection step using distributed optical fiber sensors in the art and it only adds insignificant extra solution activity to the judicial exception.
As per claim 10, the limitation/step “imaging the bond map on a display” represent a standard data display step in the art and it only adds insignificant extra solution activity to the judicial exception.
As per claim 12, the additional element in the preamble “A system” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitation/element “a processor” represents a general computing hardware resource and it is not particular.
As per claim 16, the limitation/element “A linear array of hydrophones” are standard form of receivers in the art and they are not particular.
As per claim 22, the additional element in the preamble “A machine-readable storage medium having instructions stored thereon, which, when executed by a processor, cause the processor to perform operations” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to particular operations that are general computing resources and therefore not particular.
In conclusion, the above additional elements except claim 21, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, 
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Quirein, Market and Kisner etc. in the list of prior art cited below)
	Claims 1-4, 6-10, 12-14, 16 and 18-24, therefore, are not patent eligible.

Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 10, 12 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Quirein (US 20140114892 A1), hereinafter ‘Quire’ in view of Market (US 7739049 B2), hereinafter ‘Market’.
As per claim 1, Quire discloses
	A processor implemented method comprising: (methods [abs, 0022], processor [0027-0028, 0030,0032])
	monitoring sound energy received in an array of acoustic receivers, the array of acoustic receivers arranged relative to a structure of multiple strings of pipe in a wellbore; (an acoustic waveform, a cement bond log ‘SBL’ tool [0031, 0041, Fig. 3], analysis of pipe and/or annulus with respect to a pope in a borehole, sensor [0024, Fig. 1], measurement tools [0025])
	segregating frequencies of the sound energy supplying information of the multiple strings of pipe, completion hardware, and/or materials in-between of the 
	conducting signal processing of the sound energy with respect to location; (analysis can be conducted by the processor unit operating on the attributes and the extracted values of the associated waveforms or sensor responses, generate … self-organized feature ‘SOFM’ map, a hierarchical clustering (HC), or a weighted response function ‘WRF’ classification [0033], hierarchical clustering, height of the dendrogram usually expresses the distance between each pair of objects or clusters [0049-0051, Figs. 9-11])
However, Quire is silent regarding coherent signal processing.

Market discloses coherent signal processing on acoustic signals received at receivers in downhole measurement system (coherent … signal, acoustic signals [col3 line 21-35], analysis of coherent time-domain signals, generating frequency coherence information,  identifying a location,  [col 3 line 47-56, col 7 line 26- col 8 line 27, Fig. 3 and 12], signal processing [col 1 line 6-8, col 10 line 24-28]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Quire in view of Market to conduct coherent signal processing of the sound energy with respect to location for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore. (Quire – bond quality evaluation [abs, 0023-24]).


As per claim 12, Quire discloses
	A system comprising: (apparatus [abs, 0022], system [0024, Fig. 1])
	an array of acoustic receivers, the array of acoustic receivers arranged relative to a structure of multiple strings of pipe in a wellbore and to receive sound energy; (an acoustic waveform, a cement bond log ‘SBL’ tool [0031, 0041, Fig. 3], analysis of pipe and/or annulus with respect to a pope in a borehole, sensor [0024, Fig. 1], measurement tools [0025])
	and a processor arranged to operate on output of the array of acoustic receivers, 
the processor operable to segregate frequencies of the sound energy to indicate a pipe of the structure being sampled by distance and/or frequencies, (processor [0027-0028, 0030,0032], acoustic amplitude, selected frequency band [0031, Fig. 4], the frequency response can be characterized with 3 peaks spanned over a narrow frequency band [0042])


However, Quire is silent regarding coherent signal processing.

Market discloses coherent signal processing on acoustic signals received at receivers in downhole measurement system (coherent … signal, acoustic signals [col3 line 21-35], analysis of coherent time-domain signals, generating frequency coherence information,  identifying a location,  [col 3 line 47-56, col 7 line 26- col 8 line 27, Fig. 3 and 12], signal processing [col 1 line 6-8, col 10 line 24-28]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Quire in view of Market to conduct coherent signal processing of the sound energy with respect to location for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore. (Quire – bond quality evaluation [abs, 0023-24]).



As per claims 10 and 20, Quire and Market disclose claims 1 and 12 set forth above.
Quire discloses imaging the bond map on a display (bonding profile [0029], bonding index [0031], data correlated to cement bonding of the pipe, display [0037, 0049], plots, color display [0056]).

As per claim 21, Quire and Market disclose claim 12 set forth above
Quire discloses the processor includes a plurality of processing devices (the processor unit includes a plurality of processors [claim 28]).

As per claim 22, Quire discloses 
	A machine-readable storage medium having instructions stored thereon, which, when executed by a processor, cause the processor to perform operations comprising: (a machine-readable storage device [0028])
Quire in view of Market continues to disclose remaining limitations as shown in claim 1.

	Claims 2-3, 6, 13 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Quire and Market in view of Kisner (US 20130286778 A1), hereinafter ‘Kisner’.
As per claims 2, 13 and 23, Quire and Market disclose claims 1, 12 and 22 set forth above.
The set forth combined prior art is silent regarding generating model beamforming.

Kisner discloses beamforming (beamforming array [0080, Fig. 9], modeling the source [0068])
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Quire in view of Market to generate model beamforming for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

As per claim 3, Quire and Market disclose claim 1 set forth above.
Although the set forth combined prior art exciting pipe of the structure using an acoustic transmitter (Market - downhole measurement system, multiple transmitter firing [col 1 line 55 - col 2 line 7), drill pipe [col 9 line 4-51]), the combined prior art is silent regarding the use of acoustic transmitter to excite harmonics of the structure.

Kisner discloses exciting the well with resonance harmonics using an array of transmitter (transmitter array, excites only specific oscillation modes near the resonance of the sine wave and its harmonics [0037], scanning of the well [0084, Fig. 11]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Kisner to excite pipe harmonics of the structure using an acoustic transmitter for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

As per claims 6 and 24, Quire and Market disclose claims 1 and 22 set forth above.
Quire in view of Market disclose acoustic transmitter excites a well to monitor sound energy (Market - multiple transmitter firings at near simultaneous times [col 1 line 64-65]), but is not explicit on exciting harmonics to the structures. 

Kisner discloses exciting the well with resonance harmonics using an array of transmitter (transmitter array, excites only specific oscillation modes near the resonance of the sine wave and its harmonics [0037], scanning of the well [0084, Fig. 11]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Kisner to activate one or multiple acoustic transmitters to excite pipe harmonics and materials of the structure from which the sound energy is monitored for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Quire and Market in view of Akkaya (US 20110268384 A1), hereinafter ‘Akka’.
As per claim 4, Quire and Market disclose claim 1 set forth above.
Quire and Market disclose the method of determining bond indices of different regions of the structure using time and frequency responses of acoustic transmitter (Quire - bond quality evaluation [abs], bond analysis [0022], bond index [0031], refraction index [0062, 0079], frequency response [0038], amplitude, frequency [0041]) (Market - multiple transmitter [col 1 line 55 - col 2 line 7]), but the combined prior art is silent regarding the use of an array of hydrophones to perform the method.

Akka disclose the use of hydrophone to generate material attribute index considering frequency and amplitude of the acoustic signal (the refractive index variations and material expansion, hydrophone [0092], amplitude and frequency [0150]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Akka to monitor sound energy received in an array of hydrophones, wherein the method includes determining bond indices of different regions of the structure using time and frequency responses of the array of hydrophones for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Quire and Market in view of Li (US 20160177709 A1), hereinafter ‘Li’.
As per claim 7, Quire and Market disclose claim 1 set forth above.
Quire recites use of different frequencies from which the sound energy is monitored (modes of interest … in different frequency [0068]) and Market discloses use of transmitter with frequencies (multiple transmitter firings [col 1 line 64-65], signal processing of sonic frequencies, various telemetry applications, multiple-input multiple-output communication systems [col 10 line 24]), but the combined prior art is not explicit on activating one or more acoustic transmitters with different frequencies from which the sound energy is monitored.

Li discloses activating one or more acoustic transmitters with different frequencies (Multiple acoustic sources can produce mechanical stimulations at the same frequency or at different frequencies, be positioned at the same location or at different locations within the well system [0020]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Li to activate one or more acoustic transmitters with different frequencies from which the sound energy is monitored for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

	Claims 8 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Quire and Market in view of Jagannathan (US 20170269243 A1), hereinafter ‘Jaga’.
As per claims 8 and 18, Quire and Market disclose claims 1 and 12 set forth above.
The set forth combined prior art is silent regarding use of an optical fiber sensor arranged as a distributed acoustic sensor in monitoring sound energy received in the array of acoustic receivers.

Jaga discloses use of acoustic optical fiber as distributed acoustic sensor (array of acoustic sensors [0015], optical fiber, distributed acoustic sensors [0026]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Jaga to monitor sound energy received in an optical fiber sensor arranged as a distributed acoustic sensor for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Quire and Market in view of Zhang (CN 104049275 A), hereinafter ‘Zhang’.
As per claims 9 and 19, Quire and Market disclose claims 1 and 12 set forth above.
Quire discloses deriving the bond map includes using advanced modeling to identify material around pipes of the structure (modeling and analysis [0038], bond index [0047], bond logging data, profiles [0048], cement bonding, material classification profile [0061], advanced modeling [0067]), but is silent regarding a use of forward modeling.

Zhang uses forward modeling for material analysis using acoustic signal (well logging, material … analysis using … forward modeling [0005, 0013], sound wave [0010, 0031]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Zhang to derive the bond map using forward modeling to identify material around pipes of the structure for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Quire and Market in view of Kisner and Li.
As per claim 14, Quire and Market disclose claim 12 set forth above.
Quire in view of Market disclose acoustic transmitter excites a well to monitor sound energy and analyze signals in different frequencies (Market - multiple transmitter firings at near simultaneous times [col 1 line 64-65], modes of interest … in different frequency [0068]), but is not explicit on exciting harmonics and operable at different frequencies.

Kisner disclose transmitter’s excitation of harmonics to the well (transmitter array, excites only specific oscillation modes near the resonance of the sine wave and its harmonics [0037], scanning of the well [0084, Fig. 11]).
Li discloses transmitter can generate signals using different frequencies ((Multiple acoustic sources can produce mechanical stimulations at the same frequency or at 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Kisner and Li to use one or multiple acoustic transmitters to excite pipe harmonics and materials of the structure and operable at different frequencies for an accurate analysis on bond quality of the structure of multiple strings of pipe in a wellbore.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Quire and Market in view of Aeron (US 20100157731 A1), hereinafter ‘Aeron’.
As per claim 16, Quire and Market disclose claim 12 set forth above.
Quire discloses determining bond indices of different regions of the structure using time and frequency responses of acoustic tool utilizing a processor (bond quality evaluation [abs], bond analysis [0022], bond index [0031], refraction index [0062, 0079], frequency response [0038], amplitude, frequency [0041], core measurement tool [0040], CBL tool [0041], processor [0042]), but is silent regarding use of a linear array of hydrophones as an acoustic tool.

Aeron discloses use a linear array of hydrophones as an acoustic tool ((acoustic tool, a linear array of … hydrophones [0037]).



Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Donderici (US 20150137987 A1) discloses properties associated with the borehole, surrounding formations, and phase coherent frequency signal processing.
	Han (US 20040003658 A1) discloses doppler effect used to detect downhole fluid flow measurement.
	Gao (US 20150077265 A1) discloses acoustic transmitter that can be programmed to implement different modulation schemes or trained to allow acoustic receiver to receive transmissions on different frequencies [0031].
	Mandal (US 20140005946 A1) discloses boreholes can be excited using an acoustic logging tool with a dipole acoustic source at various frequencies [0022].

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865